


110 HR 3097 IH: To condition the transfer of personnel and functions from

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3097
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Holt, Mr. Saxton, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To condition the transfer of personnel and functions from
		  Fort Monmouth, New Jersey, pursuant to the base closure
		  process.
	
	
		1.Conditions on funding
			 transfer of personnel and functions from Fort Monmouth, New Jersey
			(a)ConditionsThe Secretary of Defense or the Secretary
			 of the Army shall not fund the transfer of personnel or functions from Fort
			 Monmouth, New Jersey, pursuant to the recommendations of the Defense Base
			 Closure and Realignment Commission contained in the report transmitted to
			 Congress on September 15, 2005, under section 2903(e) of the Defense Base
			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) until at least 30 days after the date on which
			 the Comptroller General completes an audit of a report of the Secretary of
			 Defense stating that the movement of organizations, functions, or activities
			 from Fort Monmouth to Aberdeen Proving Ground will be accomplished without
			 disruption of their support to the Global War on Terror or other critical
			 contingency operations and that safeguards exist to ensure that necessary
			 redundant capabilities are put in place to mitigate potential degradation of
			 such support and to ensure maximum retention of critical workforce, as required
			 by the Commission recommendations.
			(b)Submission of
			 reportThe report and audit
			 referred to in subsection (a) shall be submitted to the Committee on Armed
			 Services of the House of Representatives, the Committee on Appropriations of
			 the House of Representatives, the Committee on Education and Labor of the House
			 of Representatives, the Committee on Oversight and Government Reform of the
			 House of Representatives, the Committee on Armed Services of the Senate, the
			 Committee on Appropriations of the Senate, the Committee on Health, Education,
			 Labor, and Pensions of the Senate, and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
			
